UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2396


BANORO GARRETT; CURTEL GARRETT,

                Plaintiffs - Appellants,

          v.

SORENTO BURNS; ASHTON H. PULLY, JR.; GREAGORY W. KLEIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00558-RAJ-FBS)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Banoro Garrett, Curtel Garrett, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants      appeal      the     district     court’s        order

dismissing their civil action for lack of jurisdiction.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we   deny   leave   to   proceed   in   forma   pauperis    and    dismiss    the

appeal for the reasons stated by the district court.                Garrett v.

Burns, No. 2:09-cv-00558-RAJ-FBS (E.D. Va. Dec. 16, 2009).                     We

dispense    with    oral   argument     because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                        2